Citation Nr: 0417995	
Decision Date: 07/06/04    Archive Date: 07/21/04

DOCKET NO.  98-16 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION

The veteran served on active duty from November 1954 to 
October 1956 and from August 1962 to October 1969.  The 
veteran was awarded the Combat Infantryman Badge (CIB) during 
his period of service.  He died on December [redacted], 1995 and the 
appellant is the veteran's surviving spouse.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In January 2000, the Board found the 
claim was well grounded and remanded the case to the RO for 
additional development.  Subsequently, in November 2000, the 
Board remanded the case to the RO once again for additional 
development.  At present, following the Board's additional 
development, of obtaining an independent medical expert (IME) 
advisory opinion, the case is again before the Board for 
appellate adjudication.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The appellant was married to the veteran at the time of 
his death.

3.  The veteran died on December [redacted], 1995 as a result of a 
myocardial infarction. 

4.  At the time of his death, the veteran was service-
connected for post traumatic stress disorder (PTSD), fracture 
of the right navicular and middle finger, and degenerative 
joint disease of the left knee. 

5.  The evidence, being in relative equipoise and considering 
the benefit of the doubt rule, supports the conclusion that 
the veteran's service-related disabilities constituted the 
principal and contributory causes of the veteran's death. 


CONCLUSION OF LAW

The veteran's service connected disabilities, including his 
PTSD, materially and substantially contributed to his death.  
38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.312, 3.159 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002).  In August 2001, VA 
issued regulations to implement the VCAA.  38 C.F.R. § 3.102, 
3.156(a), 3.159 and 3.326(a).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) which is effective August 29, 2001.  Except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 3.159(c)(4)(iii), VA stated that 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the VCAA.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have not been satisfied, the 
regulatory provisions likewise are not satisfied.  However, 
in this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant has been 
informed, via the July 1998 statement of the case, and the 
May 2000 and July 2001 supplemental statements of the case, 
of the evidence needed to prove the claim on appeal.  The 
Board finds that such documents are essentially in compliance 
with VA's revised notice requirements.  Additionally, via a 
March 2001 RO letter, the appellant was provided with 
specific information concerning the VCAA.  Accordingly, the 
Board finds that VA does not have any further outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  A VA medical opinion was 
obtained in April 2000, and an IME in February 2004.  
Additionally, the veteran's VA treatment records from 1983 to 
1992, and various private medical records and opinions are 
contained within the claims files.  No additional unobtained 
evidence, which may aid the appellant's claim or that might 
be pertinent to the bases of the claim, has been identified.  
Furthermore, the appellant was given the opportunity to 
present testimony at a personal hearing, but she has declined 
such opportunity.  Thus, the duty to assist requirement has 
been satisfied as well.  See Quartuccio, supra.

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of service 
connection for the cause of the veteran's death.  As the 
Board has granted the appellant's claim, as further discussed 
below, the Board will not remand this to the RO for further 
development as it would be unproductive.  The appellant has 
not been prejudiced by this action.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2003); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747) (1992)).

The veteran's death certificate shows that he died on 
December [redacted], 1995, and the immediate cause of his death was 
myocardial infarction.  At present the appellant contends 
that the cause of the veteran's death, myocardial infarction, 
was secondary to all the complications and treatment the 
veteran received over the years for his service-connected 
disabilities, including his PTSD.  In this respect, the Board 
notes that, at the time of his death, the veteran was 
service-connected for PTSD, fracture of the right navicular 
and middle finger, and degenerative joint disease of the left 
knee. 

With respect to the applicable law, when a veteran dies from 
a service-connected or compensable disability, the Secretary 
shall pay dependency and indemnity compensation to such 
veteran's surviving spouse, children or parents.  38 U.S.C.A. 
§ 1310 (West 2002).  Service connection for the cause of the 
veteran's death may be granted when the disability causing 
such veteran's death was incurred or aggravated while in 
military service, or he died during such service.  See 38 
U.S.C.A. 
§ 1310(b).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312 (2003).  The principal cause of death is one which, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  The contributory 
cause of death is one that contributed substantially or 
materially to cause death, combined to cause death, or aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c).  In order to be a contributory cause of death, it 
must be shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

In addition, a service-connected disability is one that was 
contracted in the line of duty and was incurred in or 
aggravated during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may also be 
presumed for certain chronic disorders if manifested within 
one year of separation from service, or other applicable 
presumptive period, such as hypertension and organic heart 
disease.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(2002). 

In this case, the record certified to the Board for appellate 
review includes service medical records showing that the 
veteran had some high blood pressure measurements during his 
active service, although he was not actually diagnosed with 
hypertension at that time.  Specifically, an August 1962 
examination report shows his blood pressure was 130/82, and 
April 1969 notations show his blood pressure was 140/98.  
However, during his discharge examination in September 1969, 
his blood pressure was 128/84.

Medical records from a VA Medical Center (VAMC) dated from 
1983 to 1992 describe the treatment the veteran received over 
time for various health problems, including hypertension, 
rheumatoid arthritis, PTSD, alcohol dependence, bipolar 
disorder, joint problems, and carpal tunnel syndrome.  1989 
medical records/statements from M. L. Parnell, M.D., and W. 
H. Eversmeyer, M.D., describe the veteran was treated for 
arthritis.  A December 1989 VA examination report shows the 
veteran reported he was taking Tenovmin, daily, for his 
hypertension and that his blood pressure was 129/82 sitting, 
and 138/90 standing.  His diagnoses included hypertension (by 
history only) well-controlled.  And, per May 1992 and June 
1992 VA examination reports, the veteran's diagnoses at that 
time included fractured right navicular and right middle 
finger, degenerative joint disease of the left knee, alcohol 
dependence disorder in remission, PTSD, major depression, and 
rule out bipolar disorder type II. 

The evidence includes various private and VA opinions 
discussing the veteran's cause of death and its relationship 
to his active service.  Specifically, a May 1995 study from 
L. R. Moss, M.D., indicates that psychosocial stress plays an 
important causative role in the development of hypertension, 
and that wartime experiences often play a causative role in 
the development of hypertension.  Dr. Moss concluded that 
those veterans suffering from PTSD, the prototypical anxiety 
disorder, are at increased risk for the development of 
hypertension.  He further noted that it can be argued that, 
when hypertension is not diagnosed for many years after 
service, it is highly unlikely that the wartime experience 
was causally related to hypertension.  However, although a 
veteran might have only experienced a modest (sub-clinical) 
increase in blood pressure during service, this increase, 
when added to the normal increment in blood pressure 
associated with aging and the physiological responses due to 
the daily stress caused by PTSD-related symptoms, would 
ultimately develop into hypertension.  Thus, Dr. Moss 
concluded that what appears to be a disconnected future 
manifestation of past trauma may indeed represent the 
cumulative effect of years of stress and the body's response 
to it.

A November 1999 statement from C. N. Bash, M.D., notes that 
the veteran had elevated blood pressure during service, and 
that he was prescribed various medications by the VA which 
had potential serious cardiovascular side effects, such as 
Voltaren, Alupent, Atrovent, Capoten and Zoloft.  Dr. Bash 
further concluded that the veteran's demise at 58 years of 
age was likely caused by his chronic hypertensive state, 
first documented in service in 1969.  Lastly, he concluded 
that it was as likely as not that the veteran's 
cardiovascular side effects from his multiple medications 
contributed to his early demise, and noted that patients with 
PTSD are known to have increased risk to develop early heart 
disease. 

The Board acknowledges the evidence includes an April 2000 VA 
medical opinion which indicates the veteran's blood pressure 
during his active service was normal as it is sustained 
levels of blood pressure above a certain level that allows 
for a diagnosis of hypertension, as opposed to isolated 
readings.  The examination report also notes that, with 
respect to medications being a contributing factor to the 
veteran's cause of death, the risks of any adverse 
cardiovascular events due to hypertension are minimized when 
the hypertension is successfully treated and controlled, such 
as in the case of the veteran.  The examiner noted that he 
agreed with the hypothesis that PTSD might predispose to 
cardiovascular disease, but that the relationship between 
PTSD and the subsequent development of 
hypertension/cardiovascular disease remained under 
investigation.  Lastly, the examiner concluded that evidence 
of medication causing/contributing to the veteran's 
myocardial infarction was lacking, that the evidence that the 
veteran's hypertension had its onset during service was weak, 
at best, and that the current evidence of record indicating 
that the veteran's hypertension was related to his PTSD was 
not sufficient to state that it is as likely as not true, 
although there is preliminary evidence suggesting the 
possibility.

However, an April 2002 statement from H. G. Buttler, M.D., 
notes that the veteran had measured hypertension at least two 
times during his active service, and further concluded that 
hypertension contributed to the veteran's early demise.  As 
well, June 2000 and May 2002 statements from Dr. Bash further 
refute the April 2000 VA medical opinion by noting that the 
VA opinion failed to address the veteran's high blood 
pressure measurements during his service, was wrong in not 
acknowledging that the actual cause of death was myocardial 
infarction (as shown in the death certificate), and that it 
is not logical to assume that the veteran had a normal blood 
pressure during service due to the lack of an official 
diagnosis, when the readings show increased blood pressure 
in-service and a rigorous blood pressure work-up was not 
performed on the veteran during service.  

Subsequently, the Board deemed that an IME advisory opinion 
was necessary in order to better assess the etiology of the 
veteran's cause of death.  A February 2004 IME report notes 
that a review of the veteran's records showed only one blood 
pressure measurement during service was in the range of 
140/90, and that all other blood pressure measurements at 
this time were normal.  As such, one isolated reading during 
an episode of pain could not be considered clinical 
hypertension.  The examiner further noted that it was at 
least as likely as not that the cause of the veteran's death 
was due to post-service diseases, including his rheumatoid 
arthritis and his treatment with Prednisone and Methotrexate, 
known to increase the chances of vascular disease and cause 
hypertension.  Lastly, the examiner noted that an autopsy, 
which was not performed in this case, was necessary to 
determine the exact pathology involved in the veteran's 
death, but acknowledged that the veteran developed mild 
hypertension later in life which was treated and there was no 
sustained blood pressures which would be a likely cause of a 
cardiac death.

Upon a review of the evidence, the Board finds that a grant 
of the appellant's claim of service connection for the cause 
of the veteran's death in warranted.  The law is clear that 
when the evidence is in relative equipoise as to the merits 
of an issue, the benefit of the doubt in resolving the issue 
is to be given to the appellant.  38 U.S.C.A. § 5107(b).  In 
this case, it is apparent that the veteran was not officially 
diagnosed with hypertension during active service.  However, 
it is also apparent that the veteran did not undergo a 
rigorous blood pressure work-up in-service, in spite the fact 
that he had various elevated blood pressure readings, 
including 130/82 in an August 1962 examination report, and 
140/98 per April 1969 medical notations.  In addition, some 
of the medical evidence tends to show, although it is not 
conclusive, that the veteran's daily physiological stresses 
caused by his PTSD and his prescribed medication for his 
various service-connected disabilities likely caused, 
hastened, or substantially and materially contributed to his 
long-standing history of increased blood pressure and 
cardiovascular disorder, which in turn led to his myocardial 
infarction and his death.  As previously indicated, when the 
evidence is in relative equipoise as to the merits of an 
issue, the benefit of the doubt in resolving the issue is to 
be given to the appellant.  As such, the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death must be granted.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

Service connection for the cause of the veteran's death is 
granted.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



